          Case 1:19-cr-00166-VEC Document 323 Filed 09/07/21 Page 1 of 3

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 ------------------------------------------------------------   X         DATE FILED: 
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-cr-166 (VEC)
                                                                :
 DEVONAIRE PRICE,                                               :      ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties were scheduled to appear for a change-of-plea hearing on August

31, 2021; and

        WHEREAS the Government and defense counsel appeared at the August 31 hearing, but

the Defendant did not appear; and

        WHEREAS the parties have notified the Court that Mr. Price still wishes to enter a plea

of guilty and have requested that the Court reschedule Mr. Price’s change-of-plea hearing;

        IT IS HEREBY ORDERED that a change-of-plea hearing is scheduled for September

10, 2021, at 10:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley

Square, New York, NY, 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
         Case 1:19-cr-00166-VEC Document 323 Filed 09/07/21 Page 2 of 3




       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.


SO ORDERED.

Dated: September 7, 2021
      New York, NY
                                                            ___________________________
                                                               _____________________  _ ___
                                                                            CAPRONI
                                                                 VALERIE CAPRON      NI
                                                              United States District Judge




                                              2 of 3
        Case 1:19-cr-00166-VEC Document 323 Filed 09/07/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
